DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inflation shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 7 depends from claim 1, and that there is no recitation of “inflation shaft” in claim 1.  The recitation “inflation shaft” is first introduced in claim 2.  Therefore, for examination purposes, claim 7 will presume to depend from claim 2 instead of claim 1 since claim 2 would provide proper antecedent basis for the term “the inflation shaft”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-13, 14, 16-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0030520 A1 to Lee et al. (hereinafter “Lee”).
Regarding claim 1, Lee discloses (see abstract; Figs. 1-11; and [0082]-[0113]) a balloon enabled delivery device (10) for deploying a prosthetic heart valve (12) through balloon inflation (see [0082]), comprising: an inner shaft (34) defining a guidewire lumen (see [0089]); an outer shaft (26) surrounding the inner shaft defining an inflation lumen between the outer shaft and the inner shaft (see [0088]); and a balloon (28) disposed at a distal end of the outer shaft (see Fig. 5 and [0088]) such that fluid delivered to the balloon via the inflation lumen causes the balloon to inflate (see [0088]), the balloon having a proximal portion extending proximal of a crimping location of the prosthetic heart valve (see Figs. 9-10, showing prosthetic heart valve 12 crimped on the balloon 28 and showing a proximal portion of the balloon proximal to the crimping location of the valve, e.g. near #124), a distal portion extending distal of the crimping location (see Figs. 9-10, showing prosthetic heart valve 12 crimped on the balloon 28 and showing a distal portion of the balloon distal to the crimping location of the valve, e.g. near #130), and a central portion located within the crimping location (as shown in Figs. 9-10), and being configured to: inflate in a first stage (Fig. 9 --> Fig. 10) during which the proximal portion  and the distal portion of the balloon inflate to lock an axial position of the prosthetic heart valve (see Fig. 10) (see [0113]), and inflate in a second stage (Fig. 10 --> Fig. 11) during which the central portion of the balloon inflates to expand the prosthetic heart valve (see [0111]).
Lee further discloses (claim 8) an inflation support (portion indicated by #36 in Fig. 5) disposed between the outer shaft and the inner shaft and configured to maintain a flow pathway from the proximal portion to the distal portion of the balloon (see Fig. 5 and [0088]); (claim 10) further comprising an inflation cover (22) slidably positioned over a portion of the balloon, wherein the portion includes at least one of the proximal portion and the distal portion and is configured to be slidably removed from covering the portion of the balloon (see Figs. 1-4 and [0105]-[0108]); (claim 11) further comprising a distal retention ring (coil of 124d) secured to the inner shaft distal of the crimping location of the prosthetic heart valve and a proximal retention ring (coil of 124b) secured to the inner shaft proximal of the crimping location of the prosthetic heart valve, wherein the proximal retention ring and the distal retention are configured to prevent migration of the prosthetic heart valve during balloon inflation (see Figs. 8-11 and [0107]/[0112]); (claim 12) wherein a balloon surface is treated to reduce migration of the prosthetic heart valve, the balloon surface including protrusions configured to interfere with migration of the prosthetic heart valve (see [0107] and Fig. 5, the coils of mounting member 124 protrude against the balloon surface to engage the heart valve and prevent migration); and (claim 13) further comprising the prosthetic heart valve (12, see Figs. 9-11 and [0108]-[0113]).

Regarding claim 14, Lee discloses (see abstract; Figs. 1-11; and [0082]-[0113]) a method of deploying a prosthetic heart valve (12) through balloon inflation of a balloon enabled delivery device (10) (see [0082]), comprising: advancing the prosthetic heart valve along a guidewire to a deployment site (see [0109] & [0089], it is inferred that the disclosure of a guide wire is for the use of guiding the device to the deployment site), the guidewire being inserted into a guidewire lumen defined by an inner shaft of the balloon enabled delivery device (see [0089]); delivering fluid to a balloon of the balloon enabled delivery device via an inflation lumen defined between the inner shaft and an outer shaft surrounding the inner shaft (see [0088] and [0113]); inflating a proximal portion of the balloon extending proximal to a crimping location of the prosthetic heart valve and a distal portion of the balloon extending distally to the crimping location to lock an axial position of the prosthetic heart valve (see Fig. 9 --> Fig. 10, showing prosthetic heart valve 12 crimped on the balloon 28 and showing a distal portion of the balloon distal to the crimping location of the valve, e.g. near #130 and a proximal portion of the balloon proximal to the crimping location of the valve, e.g. near #124); inflating a central portion of the balloon located within the crimping location of the prosthetic heart valve to expand the prosthetic heart valve (see Fig. 10 --> Fig. 11 and [0111]); completing inflation of the balloon to complete expansion of the prosthetic heart valve ([0111]); and deflating the balloon (it is inherent that in Fig. 11, the balloon is deflated to remove the balloon and the delivery catheter from the body by detaching the balloon from the prosthetic heart valve, otherwise, the prosthetic heart valve and balloon would occlude the native valve and the patient would die).
Lee further discloses (claim 16) further comprising delivering the fluid to the distal portion of the balloon through a flow hole (slot 130) located in the inflation shaft (see [0113] and Fig. 10); (claim 17) further comprising delivering the fluid to the distal portion of the balloon through an open end (through coils in 124d) of the inflation shaft (see [0113] and Fig. 10); (claim 18) further comprising delivering the fluid to the distal portion of the balloon through a flow pathway maintained by an inflation support (portion indicated by #36 in Fig. 5) disposed between the outer shaft and the inner shaft (see Fig. 5 and [0088]); (claim 20) further comprising restricting inflation of a portion of the balloon via an inflation cover (22) slidably positioned over the portion of the balloon, wherein the portion includes at least one of the proximal portion and the distal portion; and slidably removing the inflation cover from the portion of the balloon to permit inflation of the portion (see Figs. 1-4 and [0105]-[0108]); (claim 21) further comprising preventing migration of the prosthetic heart valve during balloon inflation via a distal retention ring (coil of 124d) secured to the inner shaft distal of the crimping location of the prosthetic heart valve and a proximal retention ring (coil 124b) secured to the inner shaft proximal of the crimping location of the prosthetic heart valve (see Figs. 8-11 and [0107]/[0112]); and (claim 22); further comprising reducing migration of the prosthetic heart valve during balloon inflation via a balloon surface treatment, the balloon surface treatment including  protrusions configured to interfere with migration of the prosthetic heart valve (see [0107] and Fig. 5, the coils of mounting member 124 protrude against the balloon surface to engage the heart valve and prevent migration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2011/0190867 A1 to Vonderwalde et al. (hereinafter “Vonderwalde”).
Lee discloses the invention substantially as claimed as discussed above, however, with respect to claim 9, Lee fails to specifically disclose wherein a first wall thickness of the proximal portion is greater than a second wall thickness of the distal portion and the balloon is configured to require a lower fluid pressure for the distal portion to inflate.   Vonderwalde discloses (see abstract; Figs. 6A-9C; and [0073]-[0097]), in the same field of endeavor, a balloon enabled delivery device (as shown in the Figures) for deploying a stent (20) through balloon inflation, comprising an inner shaft (28) and a balloon (44, Figs. 7A-C), the balloon comprising proximal portion (34) and a distal portion (32), wherein a first wall thickness of the proximal portion is greater than a second wall thickness of the distal portion and the balloon is configured to require a lower fluid pressure for the distal portion to inflate (see [0079]-[0081]) for the purpose of inducing directional expansion of the balloon which can also result in directional expansion of the stent thereby giving greater control (see [0079]-[0081]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee's balloon wall thickness with the differing thicknesses taught by Vonderwalde in order to induce directional expansion of the balloon which can also result in directional expansion of the stent thereby giving greater control.
Lee discloses the invention substantially as claimed as discussed above, however, with respect to claim 19, Lee fails to specifically disclose wherein a first wall thickness of the proximal portion is greater than a second wall thickness of the distal portion and the balloon is configured to require a lower fluid pressure for the distal portion to inflate.   Vonderwalde discloses (see abstract; Figs. 6A-9C; and [0073]-[0097]), in the same field of endeavor, a balloon enabled delivery device (as shown in the Figures) for deploying a stent (20) through balloon inflation, comprising an inner shaft (28) and a balloon (44, Figs. 7A-C), the balloon comprising proximal portion (34) and a distal portion (32), wherein a first wall thickness of the proximal portion is greater than a second wall thickness of the distal portion and the balloon is configured to require a lower fluid pressure for the distal portion to inflate (see [0079]-[0081]) for the purpose of inducing directional expansion of the balloon which can also result in directional expansion of the stent thereby giving greater control (see [0079]-[0081]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee's balloon wall thickness with the differing thicknesses taught by Vonderwalde in order to induce directional expansion of the balloon which can also result in directional expansion of the stent thereby giving greater control.

Allowable Subject Matter
Claims 2-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable (when amended as discussed above to depend from claim 2) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 2 and 15, Lee, the closest prior art of record, fails to teach or suggest an inflation shaft disposed between the outer shaft and the inner shaft divides the inflation lumen into the first inflation lumen and the second inflation lumen (thus resulting in, radially moving from the center outwards, the inner shaft, the first inflation lumen, the inflation shaft, the second inflation lumen, and the outer shaft), such that the distal portion of the balloon is inflated via fluid from the first inflation lumen and the proximal portion of the balloon is inflated via fluid from the second inflation lumen.  Lee instead discloses a single inflation lumen between the inner and outer shafts, which allows fluid to enter the proximal portion of the balloon, and then provides an additional inflation lumen between the inner shaft and mounting member 124 to allow the fluid to flow into the distal portion of the balloon.  Thus, there is no apparent reason or motivation to modify Lee to arrive at the claimed invention without destroying the principle of operation of Lee.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached PTO-892 Notice of References cited for additional relevant prior art citing balloon catheters for deploying stents/valves which have a dogbone or barbell configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN L DAVID/Primary Examiner, Art Unit 3771